DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 22 and 25 are objected to because of the following informalities:  in claim 22, both occurrences of “faster” in line 3 should be replaced with “fastener”; and in claim 25, “the first fastening” in line 1 should be replaced with “the first fastener”.  Appropriate correction is required. This objection is maintained as having not been addressed in applicant’s reply.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Criswell (US 2019/0200572).
For claim 21, Criswell discloses a quadruped vest assembly 12 comprising: a plurality of separable panels including a chest panel 38 configured for covering a chest of a quadruped 10 (Fig. 1), a first panel (ref. 78, or alternatively ref. 78 including ref. 103 but excluding layer 109) configured for covering a first side of the quadruped (Figs. 1-3) and a second panel (ref. 80, or alternatively ref. 80 including ref. 107 but excluding layer 113) configured for covering a second side of the quadruped (Figs. 1-3), a first fastener assembly 98,104 configured for detachably coupling the chest panel with the first panel (Fig. 5), a second fastener assembly 100,108 configured for detachably coupling the chest panel with the second panel (Fig. 5), a third fastener assembly 112,120 configured for detachably coupling the chest panel with the first panel (Fig. 6), a fourth fastener assembly 116,122 configured for detachably coupling the chest panel with the second panel (Fig. 6; paras 0034-0036), and a fifth fastener assembly 82 configured for detachably coupling the first and second halves of the panel (Fig. 4).
For claim 22, Criswell discloses wherein each of the first fastener assembly, the second fastener assembly, the third fastener assembly and the fourth fastener assembly is a hook and pile faster assembly (Figs. 5-7; para 0034-0036) and the fifth faster assembly is a zipper assembly 82 (Fig. 4; paras 0029 and 0043).
For claim 23, Criswell discloses wherein the chest panel includes a plurality of concave edges including a neck edge (see concave edges formed by the neck edge of ref. 38 in use in Figs. 4 and 6) configured for at least partially encircling a neck of a quadruped, a first shoulder edge (see concave edge of ref. 78 in Figs. 3-6) configured for at least partially encircling a first shoulder of the quadruped, and a second shoulder edge (see concave edge of ref. 80 in Figs. 3-6) configured for at least partially encircling a second shoulder of the quadruped.
For claim 24, Criswell discloses wherein the first panel includes a first concave edge (see concave edge of ref. 78 in Figs. 3-6) configured for at least partially encircling a first shoulder of the quadruped and the second panel includes a second concave edge (see concave edge of ref. 80 in Figs. 3-6) configured for at least partially encircling a second shoulder of the quadruped.
For claims 25 and 28, Criswell discloses wherein the first fastener assembly and a first portion (one half of ref. 88) of the chest panel are sandwiched between the first panel (ref. 78 including ref. 103 but excluding layer 109) and a third panel (109) covering at least in part the first panel and the second fastener assembly (Figs. 5-6) and a second portion (one half of ref. 94) of the chest panel are sandwiched between the second panel (ref. 80 including ref. 107 but excluding layer 113) and a fourth panel (113) covering at least a portion of the second panel (Figs. 5-7).
For claim 26, Criswell discloses wherein the third fastener assembly and a third portion (other half of ref. 88) of the chest panel are sandwiched between the first panel (103) and the third panel (109) (Figs. 5-6) and the fourth fastener assembly and a fourth portion (other half of ref. 94) of the chest panel are sandwiched between the second panel (107) and the fourth panel (113) (Figs. 5-7).
For claim 27, Criswell discloses wherein (i) the chest panel is detachably coupled to the first panel using the first fastener assembly and the third fastener assembly (Figs. 5-6) thereby forming a first opening configured for receiving a first shoulder of the quadruped (see opening capable of receiving an animal’s shoulder in Figs. 1 and 4-6), (ii) the chest panel is detachably coupled to the second panel using the second fastener assembly and the fourth fastener assembly (Figs. 5-6) thereby forming a second opening configured for receiving a second shoulder of the quadruped (see other opening capable of receiving the animal’s other shoulder in Figs. 1 and 4-6), (iii) the first panel is detachably coupled to the second panel utilizing the fifth fastener assembly (Figs 3 and 4; paras 0029 and 0043), and (iv) the chest panel, the first panel and the second panel form a third opening configured for receiving a neck of the quadruped (see neck opening in Figs. 1 and 4-6).
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter for claims 1 and 11:  the prior art of record fails to disclose or render obvious a quadruped vest assembly and method of assembling as claimed in detail, especially the features of a first outer panel and a second outer panel, a first fastener operatively coupled to and between the chest panel and the first inner panel, a second fastener operatively coupled to and between the chest panel and the second inner panel, a third fastener operatively coupled to and between the first inner panel and the second inner panel (claim 1), and the steps of positioning a first outer panel on the first inner panel, positioning a second outer panel on the second inner panel, detachably coupling the first outer panel to the first inner panel, and detachably coupling the second outer panel to the second inner panel (claim 11).
Slater (US 6123049) teaches a similar quadruped vest assembly as the claimed invention. However, Slater lacks the features of a first outer panel and a second outer panel, a first fastener operatively coupled to and between the chest panel and the first inner panel, a second fastener operatively coupled to and between the chest panel and the second inner panel, a third fastener operatively coupled to and between the first inner panel and the second inner panel (claim 1), and the steps of positioning a first outer panel on the first inner panel, positioning a second outer panel on the second inner panel, detachably coupling the first outer panel to the first inner panel, and detachably coupling the second outer panel to the second inner panel (claim 11). Thus, the prior art does not fairly teach these features as specifically required by the claimed invention. 
The following is a statement of reasons for the indication of allowable subject matter for claim 15:  the prior art of record fails to disclose or render obvious a quadruped vest assembly as claimed in detail, especially the features of the attachment features having inner attachment features on an inner attachment panel surface configured to face towards the quadruped; wherein the inner attachment features of the attachment panel are configured to fasten to the outer fastening features of the first and second fastening panels and the first and second fastening panels are configured to be attached along a spine of the quadruped to form an inner vest structure.
Slater (US 6123049) in view of Criswell (US 2019/0200572) teaches a similar quadruped vest assembly as the claimed invention. However, Slater in view of Criswell lacks the attachment features having inner attachment features on an inner attachment panel surface configured to face towards the quadruped; wherein the inner attachment features of the attachment panel are configured to fasten to the outer fastening features of the first and second fastening panels and the first and second fastening panels are configured to be attached along a spine of the quadruped to form an inner vest structure. Thus, the prior art does not fairly teach these features as specifically required by the claimed invention. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/18/22, with respect to the rejection(s) of claim(s) 1, 11 and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made for claim 21 in view of Criswell, thus, please see above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jones (US 5068921) teaches a bullet-proof fest having a chest panel and hook and loop fasteners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643